 
 
IV 
111th CONGRESS
1st Session
H. RES. 140 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2009 
Mr. Kildee (for himself, Mr. Upton, Mr. Conyers, Mr. Camp, Mr. Levin, Mr. Ehlers, Mr. Stupak, Mr. Hoekstra, Ms. Kilpatrick of Michigan, Mr. Rogers of Michigan, Mr. Peters, Mrs. Miller of Michigan, Mr. Schauer, and Mr. McCotter) submitted the following resolution; which was referred to the Committee on House Administration
 
RESOLUTION 
Honoring John D. Dingell for holding the record as the longest serving member of the House of Representatives. 
 
 
Whereas John D. Dingell was sworn in as a Member of the United States House of Representatives on January 22, 1956; 
Whereas John D. Dingell took office after winning a special election on December 13, 1955, to replace his father, who had served with distinction as a 12-term Congressman and proud supporter of President Roosevelt during the New Deal; 
Whereas John D. Dingell, prior to being sworn in as a Member of Congress, had already dedicated himself to public service through his work as a National Park Ranger, a Second Lieutenant in the United States Army during World War II, and an Assistant Prosecutor in Wayne County; 
Whereas John D. Dingell was appointed by Speaker of the House Sam Rayburn to the Committee on Interstate and Foreign Commerce, which would later become the Committee on Energy and Commerce; 
Whereas John D. Dingell has authored or been instrumental in the passage of some of the Nation’s most important environmental laws, including the National Environmental Policy Act, the Endangered Species Act, and the Clean Air Act Amendments of 1990; 
Whereas John D. Dingell’s length of service has given him the wisdom to foresee the long-term implications of congressional actions, as shown in his warning during the 1999 debate over deregulation of the financial services industry that You are going to find that they [banks] are too big to fail, so the Fed is going to be in and other Federal agencies are going to be in to bail them out. Just expect that; 
Whereas John D. Dingell has been a strong and vigorous defender of civil rights and civil liberties, having led the drafting and supported the Civil Rights Acts of 1957 and 1964, the Voting Rights Act of 1965, and is well known as a champion of the Second Amendment; 
Whereas John D. Dingell made health care for all Americans a priority during his entire career, having offered legislation (first introduced by his father) in every Congress since 1957 that would provide for national health insurance, having presided over the House of Representatives on April 8, 1965, when Medicare passed the House, having been a leader in getting the Children’s Health Insurance Program signed into law in 1997 and an expansion of the program signed into law in 2009, and having been an active leader on many other health care issues during his tremendous career; 
Whereas John D. Dingell has been a tireless advocate on behalf of working Americans, and was described by President Obama on June 15, 2008, as somebody who has done more for working people than just about anybody in the history of the House of Representatives;  
Whereas John D. Dingell was elected to his 28th term as a Member of the House of Representatives on November 4, 2008, and has served as the Dean of the House since the 104th Congress; and 
Whereas John D. Dingell will become the longest serving Member of the House of Representatives on February 11, 2009: Now, therefore, be it 
 
1.Honoring John D. Dingell for holding the record as the longest serving member of the House of RepresentativesThe House of Representatives— 
(1)recognizes the Honorable John D. Dingell for his tireless advocacy on behalf of his constituents in the State of Michigan in the past, present, and future; 
(2)honors the Honorable John D. Dingell for his lifelong commitment to public service; 
(3)celebrates the Honorable John D. Dingell and his more than 53 years of dedication to the United States Congress, as well the Nation and the ideals upon which it was founded; and 
(4)congratulates the Honorable John D. Dingell upon attaining the record for longest serving Member of the House of Representatives. 
2.Transmission of enrolled resolutionThe Clerk of the House of Representatives shall transmit an enrolled copy of this resolution to the Honorable John D. Dingell. 
 
